Citation Nr: 1519963	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-19 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for private medical treatment received on February 4, 2013.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1996 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Gainesville, Florida VA Medical Center (VAMC), which denied entitlement to reimbursement for private medical expenses incurred on February 4, 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement for the cost of emergency medical care she received at Baptist Medical Center on February 4, 2013.  She contends that the emergency treatment was for service-connected migraine headaches.  See the March 2013 notice of disagreement; May 2013 VA Form 9. 

Congress has authorized the Secretary to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 (West 2014) and 38 U.S.C.A. § 1725 (West 2014).  Review of the record shows that VA only considered the claim for reimbursement under the provisions of 38 U.S.C.A. § 1725, which provides for reimbursement of unauthorized medical expenses for nonservice-connected disabilities if certain requirements are met.  VA has not considered the claim for reimbursement under the provisions of 38 U.S.C.A. § 1728. 

Section 1728(a) provides that VA may pay or reimburse Veterans for medical expenses incurred in non-VA facilities where:  (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a Veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a non service-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a Veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 C.F.R. § 17.120. 

Thus, the Board finds on remand, VAMC should adjudicate entitlement to reimbursement for the cost of unauthorized medical expenses incurred at Baptist Medical Center on February 4, 2013 under 38 U.S.C.A. § 1728. 

Additional development of the claim is also necessary.  Review of the record reveals that it does not appear that all pertinent medical records concerning the medical treatment at Baptist Medical Center on February 4, 2013 are associated with the claims folder.  A final ER report, including a chest x-ray and EKG report, is associated with the file but admission and discharge reports from the emergency department are not associated with the file.  VAMC should make attempts to obtain complete copies of these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to submit all necessary authorizations to obtain all medical records related to the medical treatment at Baptist Medical Center on February 4, 2013.  When the authorization is received, secure the complete records.  The Veteran may be advised that to expedite her claim, she can also attempt to obtain the records herself and submit them to VAMC.  If no records exist other than the ones already received, it should be so annotated for the record.
 
2.  Adjudicate the claim under 38 U.S.C.A. §§ 1728 and readjudicate the claim under 38 U.S.C.A. §§ 1703, 1725; 38 C.F.R. § 17.1000-1008.  If the benefit sought on appeal remains denied, the Veteran and her representative, if any, should be provided a supplemental statement of the case that contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




